Citation Nr: 1816102	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for abnormal hair loss. 

2.  Entitlement to service connection for abnormal fingernail loss.  


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 










INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1965 to October 1968, to include service in the Republic of Vietnam (Vietnam) from approximately April 1968 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were previously before the Board in June 2016 and were remanded to provide the Veteran a VA examination for his claimed disabilities.  The Veteran was subsequently provided a thorough and adequate VA examination in September 2016.  Accordingly, the Board's June 2016 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  


FINDINGS OF FACT

1.  Abnormal hair loss was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include presumed herbicide agent exposure, or secondary to service-connected prostate cancer, status-post prostatectomy. 

2.  Abnormal fingernail loss was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include presumed herbicide agent exposure, or secondary to service-connected prostate cancer, status-post prostatectomy. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for abnormal hair loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2.  The criteria for entitlement to service connection for abnormal fingernail loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  A disease associated with exposure to herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even if there is no evidence of such disease during the period of service.  

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicide agents if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012).  Thus, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that entitlement to service connection is warranted because he experienced abnormal hair and fingernail loss after being exposed to herbicide agents while serving in Vietnam.  The Veteran's service records indicate that he served in Vietnam during the Vietnam era; therefore, herbicide agent exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The medical evidence of record shows that the Veteran currently has diagnoses of alopecia and fingernail loss; therefore, a current disability has been shown.  However, the current list of diseases which are subject to presumptive service connection does not include either of these diseases.  See 38 C.F.R. § 3.309(e).  Accordingly, the Veteran is not entitled to presumptive service connection.  

The Veteran's claims also fail on a direct and secondary basis as there is no competent evidence of a nexus between his current abnormal hair and fingernail loss disabilities and the presumed herbicide agent exposure, or his already service-connected prostate cancer.  

Initially, there is no indication in the Veteran's service treatment records of any reports or treatment for hair or fingernail loss.  Furthermore, neither of these conditions was listed on his October 1968 separation examination.  

In September 2016, the Veteran was provided a VA examination for his hair and fingernail loss.  He reported that initially, his "underarm started to get all wet" and that he "started to sweat for no reason."  Eventually, the sweating stopped and his underarm hair was gone.  He reported that in the late 1980s and early 1990s, his hair began to come out in clumps.  Then, ten years later, he lost the hair on his legs and he eventually lost his left index fingernail.  He indicated that he was never seen for this condition.  

The examiner conducted an in-person examination and reviewed the claims file.  The examiner provided diagnoses of alopecia and fingernail loss.  She indicated that the Veteran had not received treatment for either condition in the past 12 months from the date of examination.  She noted that the Veteran presented with male pattern baldness type VII with a small area of hair on the sides and back of the scalp.  His axilla hair was noted to be sparse, thin, and white and his leg hair was noted to be thin and white.  The examiner further noted a loss of nail on the left index finger, which was well healed with no current signs of infection.  

The examiner opined that the claimed abnormal hair and fingernail loss condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the service treatment records are silent for evaluation or treatment for hair or fingernail loss.  The examiner further indicated that no medical records were available regarding any massive hair loss in the 1990s.  The Board also notes that the Veteran has not submitted any medical records in support of his claim. 

The examiner reasoned that the hair loss in scalp, axilla, and legs are all age -elated and less likely due to military service or herbicide exposure.  In terms of the fingernail loss, the examiner reasoned that the Veteran only had one fingernail loss, which makes it more likely due to a local infection or trauma in the past rather than to herbicide exposure.  She further noted that current medical literature does not provide evidence to support a link between male pattern hair loss and local nail loss and Agent Orange exposure.

In terms of secondary service connection to the Veteran's service-connected prostate cancer, status post-prostatectomy, the examiner opined that the claimed conditions are less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned that the Veteran was diagnosed with prostate cancer around 2013.  He had a prostatectomy and radiation treatment with residual urinary incontinence and erectile dysfunction.  Based on a review of the claims file, the Veteran's hair and fingernail loss occurred years prior to his prostate cancer.  He reported his hair loss had been stable and no further fingernail loss had occurred since the early 2000s, which was years prior to his prostate cancer diagnosis.  Therefore, she concluded that the hair and fingernail loss are less likely caused or aggravated by his prostate cancer residuals which included urinary incontinence and erectile dysfunction.  The examiner further indicated that current literature does not show a link between urinary incontinence and erectile dysfunction causing or aggravating male pattern baldness or the loss of one fingernail.   

The Veteran contends that his current hair and fingernail loss disabilities are causally related to his presumed herbicide agent exposure.  Although the Veteran is competent to describe his symptoms, determining the etiology of diseases such as abnormal hair and fingernail loss is complex and requires medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  His statements and contentions regarding the etiology of his claimed disability therefore cannot be considered competent evidence to support the nexus element of the direct service connection framework, and are outweighed by other evidence of record.  

In conclusion, the Board finds that service connection for abnormal hair and fingernail loss is not warranted.  Although the Veteran is presumed to have been exposed to herbicide agents while in Vietnam, the most probative evidence of record does not substantiate a nexus between the presumed herbicide agent exposure and the Veteran's current abnormal hair and fingernail loss.  Similarly, the record does not support a finding that the abnormal hair and fingernail loss was caused or aggravated by the service-connected prostate cancer, status-post prostatectomy.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for abnormal hair and fingernail loss are denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for abnormal hair loss is denied. 

Entitlement to service connection for abnormal fingernail loss is denied.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


